UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7469



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTIAN E. UBAKANMA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
97-108-PJM)


Submitted:   January 17, 2003          Decided:     February 14, 2003


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christian E. Ubakanma, Appellant Pro Se. David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christian E. Ubakanma appeals the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion without prejudice

because it was filed prior to the entry of the amended criminal

judgment. Because the dismissal was without prejudice and Ubakanma

could refile his § 2255 motion, his appeal is interlocutory and not

subject to appellate review under Domino Sugar Corp. v. Sugar

Workers   Local   392,   10   F.3d   1064,   1066-67   (4th   Cir.   1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                     2